 
Exhibit 10.60
CONSULTANT AGREEMENT
 
This Agreement made as of this 20th day of November, 2018, (“Effective Date”)
between ChromaDex, Inc. (hereinafter referred to as “ChromaDex”), having its
principal offices located 10005 Muirlands Blvd, Suite G, Irvine, CA 92618, and
Troy Rhonemus (hereinafter referred to as “Consultant”), with a notice address
of 26991 Moro Azul, Mission Viejo CA 92691.
WITNESSETH:
 
WHEREAS: ChromaDex desires to have Consultant perform services detailed in the
Scope of Work (attached hereto as Exhibit A) and Consultant desires to perform
such services.
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, receipt of which is hereby acknowledged, the parties hereto mutually
agree as follows:
 
1.            
Period of Performance. This Agreement shall commence on the Effective Date and
shall remain in full force and effect for a term (the “Term”) of fourteen (14)
months from the Effective Date at which time it will automatically terminate.
 
2.            
Consideration and Payment. ChromaDex shall pay Consultant one thousand dollars
($1,000) during any month where Consultant performs services for a total of five
(5) hours or less. In any month where Consultant performs services in excess of
five (5) hours, ChromaDex shall pay Consultant one thousand dollars ($1,000) for
all hours up to five (5), and two hundred dollars ($200) per hour for each
additional hour over five (5), or as otherwise agreed to in writing by the
parties. Payment shall be made monthly, within fifteen (15) days of receipt of
invoice. Additionally, Consultant shall be reimbursed at cost for reasonable out
of pocket expenses, phone calls, mileage, air fare, and per diem for travel
which has been preauthorized in writing by ChromaDex.
 
3.            
Liaison. The ChromaDex representatives responsible for the supervision and
approval of the work described herein shall be Rob Fried and Mark Friedman, or
other individuals who may be designated by ChromaDex from time to time.
 
4.            
Warranty; Care of ChromaDex’s Property. Consultant represents and warrants that
the execution, delivery and performance of this Agreement will not violate
and/or conflict with any other agreement that the Consultant is a party to and
that the Services to be performed by Consultant hereunder will be performed
competently and in accordance with the standard of care usually and reasonably
expected in performance of the Services. Consultant covenants to protect all
property of ChromaDex including ChromaDex’s Information (as defined below) and
its customers, vendors, and other affiliates and partners to which such
Consultant has access, as a result of Consultant’s consulting under this
Agreement, with the same level of care he/she would provide to his/her own
property and confidential information, and in no event less than an objectively
reasonable standard of care. This Section applies during and after termination
of this Agreement based on obligations further set forth herein.
 
5.            
Termination. Either party shall have the right to terminate this Agreement for
cause, if the other Party commits a material breach of this Agreement, and does
not cure such breach within thirty (30) days following such Party’s receipt of
notice of such breach from the non-breaching Party.
 
6.            
Hold Harmless. Consultant shall indemnify and hold harmless and defend
ChromaDex, its agents, servants, affiliates, parent company (including its
officers, directors and stockholders) and employees from and against any claim
demand or cause of action of every name or nature arising out of or through the
negligence of Consultant, along with any intentional wrongful acts, in the
performance of services under this Agreement. Other than as a result of the
willful misconduct or gross negligence of Consultant, ChromaDex shall indemnify
and hold harmless Consultant from and against any claim demand or cause of
action of every name or nature arising out of or through the negligence of
ChromaDex, its agents, servants, or employees in the performance of services
under this Agreement.
 
 
-1-

 
 
7.            
Insurance and Taxes. ChromaDex and Consultant will be responsible for
maintaining their own separate insurance policies including, without limitation,
Comprehensive General and Automobile Liability, Workmen’s Compensation and other
necessary insurance coverage. The Consultant, as an independent agent, agrees
that he/she will not to be entitled to file any claim for Workers’ Compensation
or any other claim under ChromaDex’s insurance policies and will be responsible
for his/her own Workers’ Compensation Insurance Coverage. The Consultant will
also be responsible for payment of any State, local, or federal taxes resulting
from work under this Agreement.
 
PLEASE NOTE: CHROMADEX IS REQUIRED TO SUBMIT TO THE INTERNAL REVENUE SERVICE AN
ANNUAL FORM 1099 STATEMENT OF INCOME FOR ALL PAYMENTS, AND AS SUCH CONSULTANT
MUST PROVIDE A TAX IDENTIFICATION NUMBER TO CHROMADEX.
 
8.            
Non-Solicitation; No Rights to ChromaDex’s Intellectual Property.  For a period
of five (5) years after the termination of this Agreement, Consultant agrees not
to attempt in any manner to persuade or attempt to persuade any such customer to
cease to do business or to reduce the amount of business which such customer has
customarily done or might do with ChromaDex.
 
Consultant further agrees that Consultant shall have no right to any of
ChromaDex’s intellectual property (including, without limitation, Inventions (as
defined in Section 11) and work made for hire (as contemplated in Section 11)
and, accordingly, Consultant agrees that Consultant shall have no rights
whatsoever to ChromaDex’s intellectual property and shall not produce, market,
or sell products or services based on the Information and/or ChromaDex’s
intellectual property. In addition, Consultant agrees not to sell the
Information to any third party.
 
9.            
Confidential Information. ChromaDex and/or its affiliates have developed and
possesses certain confidential scientific and/or business information
(“Information”). ChromaDex shall disclose to the Consultant the Information
necessary or useful to perform the services, subject to the following:
 
a.         
Consultant shall not use the Information for any purpose except in furtherance
of this Agreement and shall not reveal to any third party or permit any
third-party access to, any of the Information furnished pursuant to this
Agreement unless the Consultant obtains, in each case, the prior written consent
of ChromaDex. It is, however, understood that the obligation of nondisclosure
under this Agreement shall not apply to Information which:
 
i.         
Is or becomes generally available to the public (which for the purposes of this
Agreement shall not include customers of ChromaDex) without breach of this
Agreement by the Consultant or his/her agents or advisors and without violation
of any agreement by any other third party;
 
ii.         
Is or becomes available to the Consultant on a non-confidential basis, other
than by or on behalf of ChromaDex, provided that such source obtains and
discloses such information lawfully and without breach of any confidentiality
agreement or obligation;
 
iii.         
Was in the Consultant’s possession, as evidenced by documented proof, prior to
its being furnished to the Consultant by or on behalf of ChromaDex; provided
that the source of such information obtained and disclosed such information
lawfully and without breach of any confidentiality or obligation.
 
Information will not be deemed to be in the public domain merely because any
part of the information is embodied in general disclosures or because individual
features, components, or combinations thereof are now or may later become known
to the public. Furthermore, even if any portion of information provided by or on
behalf of ChromaDex to Consultant falls within any one of the above exceptions,
the remainder will continue to be confidential Information subject to the
restrictions of this Agreement.
 
 
-2-

 
 
b.         
All disclosures are made to the Consultant for the sole purpose of enabling the
Consultant to provide the Services.
 
c.         
Consultant shall not, during the term of this agreement, hold any other
positions, as a consultant or otherwise, with any company or organization that
is a direct or indirect competitor of ChromaDex in the NR or NAD space, and may
not perform any work, provide services or engage in conduct that could be deemed
a conflict of interest.
 
d.         
The Consultant’s obligations according to this Agreement to keep the Information
secret and confidential shall remain in effect indefinitely regarding trade
secret and know-how, and for a period of seven (7) years from the date of this
Agreement for all other Information.
 
10.            
Rights in Inventions.
 
a.           
Assignment of IP Rights to ChromaDex. In performing the Services, Consultant
hereby assigns to ChromaDex all rights in all inventions, developments and
discoveries, including derivatives and improvements thereto, whether or not
patentable, and all patent rights related to the foregoing including rights to
make priority claims in any country (“Inventions”), and all suggestions,
proposals, written works of authorship, and computer programs, and all
copyrights whether or not registered related to the foregoing (collectively with
Inventions, the “Work Product”), which Consultant authors, invents, discovers,
develops, conceives or makes, either solely or jointly with others, while
consulting with ChromaDex, or which involve Information or equipment, supplies,
facilities, direct or indirect funding, or materials owned or provided by or on
behalf of ChromaDex. The rights granted to ChromaDex in the Work Product include
the right to disclose or publish, or not to do so, and to pursue patents and
assert other intellectual property rights related thereto. Consultant will
execute all documents and take all other actions as may be necessary (at no
out-of-pocket expense to Consultant) to assign all rights to or otherwise vest
good title to ChromaDex in all Work Product, and Consultant will not use any
Information for Consultant’s own benefit or for that of any other business
entity or person except as permitted in writing by ChromaDex.
 
b.           
Work-Made-For-Hire. Additionally, any work of authorship prepared by Consultant
in connection with efforts under this Agreement or related to or arising from
Information that Consultant has access to in connection with this Agreement,
will be considered a work made for hire pursuant to this Agreement and be the
sole and exclusive property of ChromaDex, free and clear of any claims by
Consultant.
 
c.           
Disclosure Obligation of Consultant. Consultant will disclose promptly in
writing (which writing may take the form of a patent application or similar
document prepared by ChromaDex’s counsel with Consultant’s cooperation and
assistance) to ChromaDex all Inventions and other Work Product developed, made,
or conceived either solely or in collaboration with others under, or arising
from or related to, this Agreement. Consultant hereby assigns to ChromaDex its,
his, or her entire right, title, and interest in and to any and all such
Inventions and other Work Product. Consultant hereby agrees to execute all such
documents, testify in all legal or quasi-legal proceedings requested, and
otherwise take all such action as may be required to effectuate or evidence such
assignment and/or to cooperate with ChromaDex in filing applications, and
pursuing and enforcing patents and copyright registrations in any and all
countries. As such, Consultant hereby irrevocably appoints ChromaDex, and its
duly authorized officers and agents, as Consultant’s attorney to execute and
deliver any documents needed and to do all other lawfully permitted acts to
secure such intellectual property rights with the same legal force and effect as
if executed by Consultant.
 
11.            
Reasonable Restrictions. Consultant acknowledges that the restrictions imposed
by this Agreement are reasonable and necessary to protect ChromaDex’s
intellectual property assets. When for any reason this Agreement terminates,
Consultant hereby represents to ChromaDex that Consultant has the ability to
earn a livelihood without violating such restrictions.
 
 
-3-

 
 
12.            
Injunctive Relief; Other Remedies. Consultant recognizes that the remedy at law
for any breach or violation, or threatened breach or violation, by Consultant of
this Agreement will be inadequate and ChromaDex would suffer continuing and
irreparable injury to its business as a direct result of such violations. If
Consultant breaches, or threatens to breach, any material obligation contained
herein, then ChromaDex at its sole discretion will be entitled to institute and
prosecute proceedings in any court of competent jurisdiction or in a binding
arbitration, either in law or in equity, to obtain the specific performance
thereof by Consultant or to enjoin Consultant from violating the provisions
hereof. If court proceedings or an arbitration are instituted by reason of a
breach or violation hereof the prevailing party will receive, in addition to any
damages awarded, its reasonable attorney’s fees, court costs and related
expenses.
 
13.            
Representation. Consultant represents that there is no conflict of interest
between its performance of this Agreement and its employment and/or any other
agreement with others. In the event Consultant believes that there is presently
any such conflict, or any such conflict arises during this Agreement or
extensions thereof, it will advise ChromaDex immediately in writing.
 
14.            
Non-Assignment. Neither party may assign this Agreement, or any rights and
duties hereunder, without written consent of the other; provided that ChromaDex
may assign or otherwise transfer this Agreement to its affiliates and otherwise
incident to the transfer, sale, acquisition, or merger of substantially all the
assets of ChromaDex, or by operation of law.
 
15.            
Integration. This Agreement sets forth the entire and only agreement and
understanding between ChromaDex and the Consultant relative to the subject
matter hereof. Any representation, promise, or condition, whether oral or
written, that is not incorporated herein shall not be binding upon either party.
Thus, this Agreement supersedes any prior agreements between the parties
regarding the subject matter hereof. No waiver, modification, or amendment of
the terms of this Agreement shall be effective unless made in writing and signed
by an authorized representative of the party sought to be bound hereby.
 
18.            
Severability. The sections of this Agreement will be enforceable to the fullest
extent permissible under applicable law, but the unenforceability (or
modification to conform to such law) of any provision(s) hereof will not render
unenforceable or impair the remainder thereof. If any provision(s) hereof are
deemed invalid, illegal, or unenforceable, the offending provision(s) should be
deleted or modified, as minimally as possible and as necessary, to retain as
much of the provision and this Agreement valid and enforceable as possible.
 
19.            
Ethics. Consultant shall be responsible for knowing and shall comply, in all
material respects, with all applicable laws, rules, and regulations governing
the ethics and operations of organizations affected by Consultant's activities.
 
20.            
Authority. Consultant acknowledges that he/she is neither an Officer nor a
Director of ChromaDex and does not have the authority to bind ChromaDex or its
affiliates to any contract, lease, or agreement in any form. Consultant also
agrees that he will inform any entity or individual who wishes to enter into any
contract or other binding agreement with ChromaDex that he does not have the
authority to execute documents or bind ChromaDex or its affiliates without
specific written authorization.
 
21.            
Independent Counsel and Joint Drafting. Each party acknowledges and agrees that
it: (a) is aware that this Agreement affects its legal rights; (b) has had the
opportunity to seek advice regarding this Agreement from independent counsel of
its own choosing; and (c) understands and voluntarily enters this Agreement of
its own free will and choice. Thus, this Agreement should be construed to have
been drafted jointly and will not be strictly construed against either party.
 
 
-4-

 
 
22.            
Action on Termination. Upon termination of this Agreement for any reason, with
or without cause: (a) at the request of ChromaDex, each Consultant must deliver
immediately to ChromaDex all work product, images, writings, lists, samples,
experimental results, data, quotations, books, records, files, computer
software, drawings, other tangible manifestations of ChromaDex’s Information,
keys, access codes, and other property of ChromaDex and its vendors, customers,
and affiliates that Consultant had access to as a result of consulting under
this Agreement, that are in Consultant’s possession, custody or control; and (b)
at the request of ChromaDex, Consultant will execute such documents and take
such other actions as necessary in order to reaffirm the covenants and
obligations set forth in this Agreement; provided, however that failure to
request such reaffirmation will not waive any requirements of this Agreement.
Consultant understands that failure to perform these obligations may result in
ChromaDex, at its sole discretion, withholding payment of any remaining
compensation or taking any other legal action necessary to protect its rights.
 
23.            
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given if delivered or mailed, postage prepaid, by certified or registered
mail or by use of an independent third party commercial delivery service for
same day or next day delivery and providing a signed receipt to the address set
forth above or to such other address as either party shall have previously
specified in writing to the other. Notice by mail shall be deemed effective on
the second business day after its deposit with the United States Postal Service,
notice by same day courier service shall be deemed effective on the day of
deposit with the delivery service and notice by next day delivery service shall
be deemed effective on the day following the deposit with the delivery service.
 
24.            
Independent Contractor. Consultant shall act at all times hereunder as an
independent contractor as that term is defined in the Internal Revenue Code of
1986, as amended, with respect to ChromaDex, and not as an employee, partner,
agent or co-venturer of or with ChromaDex. Except as set forth herein, ChromaDex
shall neither have nor exercise control or direction whatsoever over the
operations of Consultant, and Consultant shall neither have nor exercise any
control or direction whatsoever over the employees, agents or subcontractors
hired by ChromaDex.
 
25.            
No Agency Created. No agency, employment, partnership or joint venture shall be
created by this Agreement, as Consultant is an independent contractor.
Consultant shall have no authority as an agent of ChromaDex or to otherwise bind
ChromaDex to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. Each party hereto shall
refrain from making any representation intended to create an apparent agency,
employment, partnership or joint venture relationship between the parties.
 
26.            
Counterparts. This Agreement may be executed in counterparts, each of shall
constitute an original, whether actual original or a copy, and all of which
shall constitute one and the same instrument.
 
27.            
The validity and interpretation of this Agreement and the legal relations of the
parties to it shall be governed by the laws of California, U.S.A. without giving
effect to its choice of laws principles.
 
 
 CHROMADEX, INC. 

 CONSULTANT
 
 
 BY: /s/ Mark Friedman 

 BY: /s/ Troy Rhonemus
 Mark Friedman, General Counsel 

 Troy Rhonemus
 
 
 DATE: 11/19/2018
 DATE: 11/20/2018

 

 
 
-5-

 
 
Exhibit A: Scope of Work
 
Services Description: Consultant is to provide the following services on an
as-needed basis:
 
●
Provide advice and counsel with respect to ongoing business ventures, product
development, intellectual property, corporate matters and other functions for
ChromaDex
●
Helping to negotiate deal terms with key ingredient supplier(s)
●
Product development with respect to the fermentation process for NR
●
Make himself reasonably available to confer, in person or otherwise, with other
ChromaDex consultants and advisors
●
Attend meetings as needed regarding the above
 
 
 
 
-6-
